On Rehearing
BROWN, Justice.
The. rule of Stansell v. Tharp, 245 Ala. 270, 16 So.2d 857, applicable'-to controversies as to the location -of -land lines established by government survey where the only controversy is the' location of such lines, is not apt authority in this case. Here the property, is described not according ' to government survey but according to the. plat, of the additions. to the City ,of Gadsden where the property has been sold and conveyed according to such *344plat and where, as here, the location of said line would change and vary the length of lots thus sold and conveyed.
The application for rehearing is without merit and is overruled.
LIVINGSTON, C. J., and SIMPSON and STAKELY, JJ., concur.